         Case 1:19-cv-00253-FKB Document 19 Filed 08/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


JAMES ROBERT QUINN                                                                  PLAINTIFF

VS.                                                     CIVIL ACTION NO. 1:19-cv-253-FKB

ANDREW SAUL, COMMISSIONER                                                          DEFENDANT
OF SOCIAL SECURITY


                                         JUDGMENT

       In accordance with the opinion and order entered this day, the decision of the

Commissioner is reversed, and this matter is remanded for further consideration.

       SO ORDERED AND ADJUDGED, this the 27th day of August, 2020.


                                                /s/ F. Keith Ball
                                                UNITED STATES MAGISTRATE JUDGE
